PER CURIAM.
Epitomized Opinion
Jennie Staten brought action in Cuyahoga Common Pleas against Charles Staten for divorce and the decree was granted. She was also awarded $50 a month alimony. The trial court excluded testimony of Charles tending to show there was an agreement between parties as to permanent alimony and settlement of property rights.
Error was prosecuted by the husband to Court of Appeals on these grounds:
1. Decree was too indefinite to give it any validity.
2., Error in exclusion of testimony.
The Court of Appeals held: that the decree contains no elements of uncertainty and is therefore a proper decree.
The trial court was correct in excluding the testimony, of Staten because he attempted to introduce a writing purporting to be an agreement between parties for a permanent alimony, and such agreement was not signed by both parties. Finding no substantial error to justify a reversal, the judgment of the Common Pleas is affirmed.